977 F.2d 592
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rafael BEJAR-ACOSTA, Defendant-Appellant.
No. 91-10543.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 15, 1992.*Decided Sept. 30, 1992.

Before SCHROEDER, WILLIAM A. NORRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Rafael Bejar-Acosta appeals the judgment and sentence imposed following his entry of a guilty plea to one count of being a deported alien found in the United States, in violation of 8 U.S.C. § 1326.


3
Counsel for Bejar-Acosta filed a brief pursuant to  Anders v. California, 386 U.S. 738 (1967), which identified one possible issue for review:  whether defendant understood the Federal Sentencing Guidelines.   We have jurisdiction under 28 U.S.C. § 1291.


4
Following review of the record on appeal, we find that defendant did understand the Sentencing Guidelines.   The record reflects that defendant understood the increase in the Guidelines resulting from the fact that the he was on probation at the time of his arrest.   At the time the defendant's attorney advised defendant of his potential sentence, there is some question as to whether or not defendant's attorney knew defendant was on probation.   However, defendant admitted that his attorney advised him that he faced a potential sentence of ten to twenty-one months and defendant was in fact sentenced to twenty-one months.   Therefore, we find that the defendant did understand the Federal Sentencing Guidelines and was correctly apprised of his possible sentence.   We discern no other possible issues for appeal.


5
The motion of counsel to withdraw is GRANTED and the judgment and sentence is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Circuit Rule 36-3